 



Page 1 of 2
Exhibit 10.30

      (CISCO LOGO) [h44365h4436503.gif]   Contract Number.: 8129
Version : 9

AMENDMENT TO THE SYSTEMS INTEGRATOR AGREEMENT
This Amendment (the “Amendment”) to the Systems Integrator Agreement (the
“Agreement”) entered into by and between Cisco Systems, Inc., (“Cisco”) a
California corporation having its principal place of business at 170 West Tasman
Drive, San Jose, California, 95134, and INX Inc. (“Integrator”) having its
principal place of business at 15960 Midway Road Suite 101, Addison, TEXAS,
75001, UNITED STATES, is effective the later of 13-Nov-2006 or the date of the
electronic confirmation message received after this Amendment is accepted (the
“Amendment Effective Date”).
WHEREAS, as of 13-Nov-2001, Cisco and Integrator entered into the Agreement, as
amended (if applicable);
WHEREAS, Cisco has implemented an on-line contract system; and any extension,
renewal, and/or amendment to the Agreement may be in electronic format and
accepted on-line by means of such system, (including these terms the “On-line
Amendment”) as described herein; and
WHEREAS, in order to implement an On-line Amendment, Cisco has delivered an
e-mail to an authorized officer or representative of Integrator, which e-mail
contained a link to this On-line Amendment. By clicking on the link, Integrator
was presented with this On-line Amendment, which sets forth the terms and
conditions of the extension, renewal and/or amendment of the Agreement and
contains a means for acceptance.
NOW THEREFORE, the parties agree to amend the Agreement as follows:
1. The Agreement may be extended, renewed and/or amended by electronic means by
accepting terms and conditions on-line and the provisions of such extension,
renewal and/or amendment shall for all purposes be legally enforceable and
binding on the parties as if the Agreement was extended, renewed and/or amended
in writing and signed by both parties. The On-line Amendment shall be deemed
signed and thus the terms hereof agreed to, if Integrator clicks on the ‘Renew’
button and thereby accepts the On-line Amendment. All references to writing or
written amendments in the Agreement shall be deemed to include any On-line
Amendment, and all references to signature shall include on-line acceptance.
Integrator waives any challenge to the validity or enforceability of any
renewals, extensions and/or amendments to the Agreement or the terms of any of
the forgoing on the grounds that the terms of any renewal, extension and/or
amendment were presented on-line or electronically or acceptance of such
renewal, extension and/or amendment was electronically transmitted or accepted.
2. The term of the Agreement shall be renewed for an additional two (2) year
period commencing on the Amendment Effective Date. If the Agreement expired
prior to the Amendment Effective Date, any orders received and Products
purchased between the date of expiration and the Amendment Effective Date shall
be in all respects deemed made under the Agreement as in effect prior to this
On-line Amendment.
3. The support exhibits currently in the Agreement shall be deleted in their
entireties and replaced with the relevant Support Exhibits for which Integrator
qualifies as posted on
http://www.cisco.com/web/partners/support/integrator_support_exhibits.html,which
are incorporated into the Agreement by this reference.
4. The Exhibit for the Purchase and Resale of Cisco Transactional Advanced
Services, posted on
http://www.cisco.com/web/partners/support/integrator_support_exhibits.html, is
incorporated into the Agreement by this reference (collectively with the above
relevant Support Exhibits in paragraph 3, the “New Exhibits”).
5. To the extent that there are any pre-existing exhibits (“Superseded
Exhibits”) in the Agreement dealing with

 



--------------------------------------------------------------------------------



 



Page 2 of 2
subject matters which in Cisco’s reasonable opinion are materially similar to
those of the New Exhibits, then: (a) such Superseded Exhibits are hereby
superseded by the appropriate New Exhibits, and (b) all references to such
Superseded Exhibits shall be regarded as references to the appropriate New
Exhibits. This paragraph applies without affecting the generality of paragraph 8
below.
6. Integrator represents and warrants that before clicking on the ‘Renew’ button
as described in paragraph 1 above, it: (a) has obtained copies of all applicable
New Exhibits by downloading such New Exhibits from
http://www.cisco.com/web/partners/support/integrator support exhibits.html, or
otherwise requesting them from Cisco, and (b) has read and understood, and
accepts, the terms and conditions set forth in such New Exhibits.
7. It is acknowledged that in entering into this On-line Amendment, Cisco has
relied upon Integrator’s representation and warranty in paragraph 6 above.
8. To the extent that there is conflict between the Agreement and this On-line
Amendment, the terms of this Online Amendment shall take precedence over the
terms and conditions of the Agreement with regards to the subject matter
described herein.
9. All other terms and conditions of the Agreement remain unchanged and in full
force and effect.
The parties hereto have caused this On-line Amendment to be accepted on-line or
signed by its duly authorized officer or representative as of the Amendment
Effective Date.

 